Exhibit 10.1

SECOND AMENDMENT TO SECURITIES PURCHASE AGREEMENT

THIS SECOND AMENDMENT TO SECURITIES PURCHASE AGREEMENT (this “Amendment”) is
made as of this 10th day of May, 2006, by and among Devcon International Corp.,
a Florida corporation, with headquarters located at 595 South Federal Highway,
Suite 500, Boca Raton, Florida 33432 (the “Company”), on the one hand, and HBK
Main Street Investments L.P., Castlerigg Master Investments, Ltd. and CS Equity
II, LLC (each individually, a “Buyer” and collectively, the “Buyers”).

Recitals

WHEREAS, the Company and Buyers are parties to that certain Securities Purchase
Agreement, dated as of February 10, 2006, as amended from time to time (the
“Agreement”). Capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Agreement; and

WHEREAS, the Company and Purchaser desire to amend the Agreement to revise
certain provisions pertaining to the Additional Closing Notice Deadline and the
Additional Closing Deadline required under the Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Section 1(c) of the Agreement is hereby amended by deleting the words “May
10, 2006” and substituting the words “June 9, 2006” therefor, by deleting the
words “May 19, 2006” and substituting the words “June 30, 2006” therefor, by
deleting the words “July 20, 2006” and substituting the words “September 5,
2006” therefor and by deleting the words “July 31, 2006” and substituting the
words “September 15, 2006” therefor.

2. Section 4(i) of the Agreement is hereby amended by deleting the words “May
15, 2006” and substituting the words “May 22, 2006” therefor.

3. Section 4(p) of the Agreement is hereby amended by deleting the words “May
19, 2006” and substituting the words “June 30, 2006” therefor and be deleting
the words “July 31, 2006” and substituting the words “September 15, 2006”
therefor.

4. Except as specifically amended hereby, the Agreement is and remains
unmodified and in full force and effect and is hereby ratified and confirmed.

5. All questions concerning the construction, validity, enforcement and
interpretation of this Amendment shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of



--------------------------------------------------------------------------------

Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Amendment and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AMENDMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

6. This Amendment may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party; provided that a facsimile signature shall be considered due execution and
shall be binding upon the signatory thereto with the same force and effect as if
the signature were an original, not a facsimile signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Second Amendment to Securities Purchase Agreement to be
duly executed as of the date first written above.

 

COMPANY: DEVCON INTERNATIONAL CORP. By:  

/s/ Stephen J. Ruzika

Name:   Stephen J. Ruzika Title:   Chief Executive Officer and President

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Second Amendment to Securities Purchase Agreement to be
duly executed as of the date first written above.

 

BUYERS:

HBK MAIN STREET INVESTMENTS L.P.

By: HBK Investments L.P., Investment Advisor

By:  

/s/ J. Baker Gentry, Jr.

Name:   J. Baker Gentry, Jr. Title:   Authorized Signatory

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Second Amendment to Securities Purchase Agreement to be
duly executed as of the date first written above.

 

BUYERS: CASTLERIGG MASTER INVESTMENTS, LTD. By:  

/s/ Timothy O’Brien

Name:   Timothy O’Brien Title:   Chief financial officer

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Second Amendment to Securities Purchase Agreement to be
duly executed as of the date first written above.

 

BUYERS: CS EQUITY II LLC By:  

/s/ Joseph Turitz

Name:   Joseph Turitz Title:   Authorized Signatory

 

6